Citation Nr: 1646764	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  13-29 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hallux deformity of the left foot. 

2.  Entitlement to service connection for hallux deformity of the right foot. 

3.  Entitlement to service connection for a chest condition. 

4.  Entitlement to service connection for a dental condition. 

5.  Entitlement to service connection for spondylosis of the thoracic spine. 

6.  Entitlement to a compensable disability rating for popliteal tumor of the right knee. 

7.  Entitlement to a compensable disability rating for right inguinal hernia. 

8.  Entitlement to a compensable disability rating for residuals of a right clavicle fracture. 

9.  Entitlement to a compensable disability rating for deviated nasal septum status post reconstruction. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to September 2002.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a substantive appeal submitted in September 2013, the Veteran indicated that he wanted a videoconference hearing before the Board at the St. Petersburg RO on all nine issues listed on the July 2013 statement of the case.  Thereafter, in a January 2014 notification, the Veteran was informed that he was placed on a waiting list of persons wanting to appear in-person for a travel board hearing before a veterans law judge at the St. Petersburg RO.  In a February 2014 letter, the Veteran stated that he did not request a travel board hearing and wanted to be removed from the waiting list.  The Veteran has never been scheduled for the videoconference hearing that he requested in the September 2013 formal appeal.  His original request must be fulfilled.  Therefore, the claim must be remanded so that the Veteran can be scheduled for a videoconference hearing at his local RO. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board at his local RO, according to the date of the original request for such a hearing.  The RO must notify the Veteran and his representative of the date and time of the scheduled hearing in accordance with 
38 C.F.R. § 20.704(b) (2015).  After the hearing has been held, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




